               Case 1:17-vv-00236-UNJ Document 78 Filed 02/06/20 Page 1 of 6




              In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-236V
                                     Filed: January 10, 2020
                                         UNPUBLISHED


    MATTHEW RODELA and CASANDRA
    RODELA, as Legal Representatives of                       Special Master Horner
    the Estate of V.S.R.,
                                                              Interim Attorneys’ Fees and Costs
                         Petitioner,                          Decision; Excessive Billing; Expert
    v.                                                        Costs

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Curtis R. Webb, Twin Falls, ID, for petitioners.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

               DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS1

      On November 21, 2019, petitioners moved for an award of interim attorneys’ fees
and costs in the amount of $174,983.26. (ECF No. 73.) For the reasons discussed
below, I award petitioner interim attorneys’ fees and costs in the reduced amount of
$173,623.26.

         I.     Procedural History

       Petitioners filed their petition on February 17, 2017, under the National Childhood
Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012), alleging that their daughter,
V.S.R., suffered encephalitis that caused her death on March 11, 2015 as a result of her
receipt of various childhood vaccinations on February 20, 2015. (ECF No. 1.)


1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
           Case 1:17-vv-00236-UNJ Document 78 Filed 02/06/20 Page 2 of 6



       Petitioners filed expert reports from Dr. Marcel Kinsbourne and Dr. Robert
Shuman in support of their petition. (Exs. 16, 34, 38, 39.) Respondent filed his Rule
4(c) report recommending against compensation as well as responsive expert reports
from Dr. Brent T. Harris, Dr. Elaine Wirrell, and Dr. Hayley Gans. (ECF No. 48; Exs. A,
C, E, G, H.) This case was reassigned to my docket on August 29, 2019. (ECF No.
70.) On December 18, 2019, petitioners filed a status report, requesting an entitlement
hearing in this case. (ECF No. 75.)

        On November 21, 2019, petitioners moved for an award of interim attorneys’ fees
and costs in the amount of $174,983.26, representing $81,292.00 in interim attorneys’
fees and $93,691.26 in interim attorneys’ costs. (ECF No. 73.) On December 13, 2019,
respondent filed his response to petitioners’ motion for interim attorneys’ fees and costs.
(ECF No. 74-1.) In response, respondent deferred to the special master whether
petitioners met the legal standard for an interim fees and costs award. (Id. at 2.)
Additionally, respondent deferred to the special master regarding the determination of
the amount of reasonable attorneys’ fees and costs, assuming an award is appropriate.
(Id.) Petitioners did not file a reply.

         This matter is now ripe for consideration.

   II.      Discussion

            a. An Award of Interim Fees and Costs is Appropriate

        Section 15(e)(1) of the Vaccine Act allows for the special master to award
“reasonable attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are
entitled to an award of reasonable attorneys' fees and costs if they are entitled to
compensation under the Vaccine Act, or, even if they are unsuccessful, if the special
master finds that the petition was filed in good faith and with a reasonable basis. Avera
v. Sec'y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008).

       Additionally, the Federal Circuit has concluded that interim fee awards are
permissible and appropriate under the Vaccine Act. Shaw v. Sec’y of Health & Human
Services, 609 F.3d 1372 (Fed. Cir. 2010); Avera, 515 F.3d at 1352. In Avera, the
Federal Circuit stated, “[i]nterim fees are particularly appropriate in cases where
proceedings are protracted and costly experts must be retained.” Id. In Shaw, the
Federal Circuit clarified that “where the claimant establishes that the cost of litigation
has imposed an undue hardship and there exists a good faith basis for the claim, it is
proper for the special master to award interim attorneys’ fees.” 609 F.3d at 1375.
Respondent deferred to my discretion as to whether the standard for an interim award
of fees and costs is appropriate in this case. (ECF No. 68, p. 2.)

        Upon review of the records and expert reports filed to date, it appears that the
petition was filed in good faith and that petitioners had reasonable basis to file their
claim. Moreover, respondent has not challenged petitioners’ good faith or reasonable
basis for the claim. Additionally, petitioners’ request for interim fees and costs is made


                                               2
          Case 1:17-vv-00236-UNJ Document 78 Filed 02/06/20 Page 3 of 6



after more than two years of litigation within the entitlement phase of this case and after
petitioners incurred expenses for two different expert opinions to support their claim.
And, given the queue of older cases in my docket awaiting an entitlement hearing
ahead of this case at this time, the scheduling of an entitlement hearing and thus, the
timing of the ultimate resolution of this claim, remains unknown. Accordingly, I find that
petitioners’ request for an award for interim attorneys’ fees and costs is reasonable at
this juncture.

           b. Reasonableness of the Requested Award

       The determination of the amount of reasonable attorneys' fees is within the
special master's discretion. See, e.g. Saxton v. Sec’y of Health & Human Servs., 3 F.3d
1517, 1520 (Fed. Cir. 1993). Special Masters have “wide latitude in determining the
reasonableness of both attorneys’ fees and costs.” Hines v. Sec’y of Health & Human
Servs., 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, special masters are entitled to
rely on their own experience and understanding of the issues raised. Wasson v. Sec’y
of Health & Human Servs., 24 Cl. Ct. 482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988
F.2d 131 (Fed. Cir. 1993) (per curiam).

                     1. Reasonable Interim Attorneys’ Fees

        A reasonable hourly rate is “the prevailing market rate defined as the rate
prevailing in the community for similar services by lawyers of reasonably comparable
skill, experience, and reputation.” Avera, 515 F.3d at 1348 (citation and quotation
omitted). In Avera, the Federal Circuit found that in Vaccine Act cases, the special
master should use the forum rate, i.e., the DC rate, in determining an award of
attorneys’ fees unless the bulk of the work is completed outside of the District of
Columbia and there is a “very significant difference” between the forum hourly rate and
the local hourly rate. 515 F.3d at 1349 (citing Davis County Solid Waste Mgmt. &
Energy Recovery Spec. Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d 755 (D.C. Cir.
1999)).

       The decision in McCulloch provides a further framework for consideration of
appropriate ranges for attorneys’ fees based upon the experience of the practicing
attorney. McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL
5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), motions for recons. denied, 2015
WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The Office of Special Masters has
subsequently updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015-2016, 2017, 2018, and 2019 can be accessed online.2

2The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf. The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf. The hourly rates contained within the schedules are derived from the decision in

                                                   3
          Case 1:17-vv-00236-UNJ Document 78 Filed 02/06/20 Page 4 of 6




        Based on my experience and review of the billing records submitted by
petitioners, I find petitioners’ attorneys’ fees rates to be acceptable and in conformance
with what the other special masters have awarded attorney Curtis Webb and in
accordance with the Office of Special Masters Attorneys’ Forum Hourly Rate Fee
Schedules. See Garrison v. Sec’y of Health & Human Servs., No. 14-762V, 2016 WL
3022076 (Fed. Cl. Spec. Mstr. Apr. 29, 2016), aff’d, 128 Fed. Cl. 99 (2016) (finding that
determining fee awards based on forum rates for Twin Falls, Idaho is reasonable and
awarding forum rates to attorney Curtis Webb).

        However, turning to the hours billed, special masters have previously reduced
the fees paid to petitioners due to excessive and duplicative billing. See Ericzon v.
Sec’y of Health & Human Servs., No. 10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr.
Jan. 15, 2016) (reduced overall fee award by 10 percent due to excessive and
duplicative billing); Raymo v. Sec’y of Health & Human Servs., No. 11-654V, 2016 WL
7212323 (Fed. Cl. Spec. Mstr. Nov. 2, 2016) (reduced overall fee award by 20 percent),
mot. for rev. denied, 129 Fed. Cl. 691 (2016). Additionally, special masters have
previously found it reasonable to reduce the fees paid to petitioners due to billing for
intra-office communication. Soto v. Sec’y of Health & Human Servs., No. 09-897V,
2011 WL 2269423, at *6 (Fed. Cl. Spec. Mstr. June 7, 2011); Carcamo v. Sec’y of
Health & Human Servs., No. 97-483V, 2011 WL 2413345, at *7 (Fed. Cl. Spec. Mstr.
May 20, 2011).

        After reviewing the billing records, there were entries billed by Mr. Alexander
Webb, paralegal, for reading expert reports.3 While there may be reason for paralegals
to review expert reports, here, the billing records do not substantiate the reason for the
review or reflect any substantial later work by Mr. Alexander Webb related to his review
of expert reports. Especially in light of Mr. Curtis Webb billing for the review and work
related to the same expert reports, the hours billed by Mr. Alexander Webb appear
duplicative. Therefore, I find the 12.5 hours that Mr. Alexander Webb billed for reading
expert reports excessive and unreasonable and that one hour is a reasonable amount
of time for Mr. Alexander Webb to review the expert reports in order to perform
subsequent paralegal work related to the expert reports.4 This results in a reduction of
$1,360 of the requested fees.

                      2. Reasonable Interim Attorneys’ Costs

       Attorneys’ costs must be reasonable as well. See Perreira v. Sec’y of Health &
Human Servs., 27 Fed. Cl. 29, 34 (1992) (“The conjunction ‘and’ conjoins both
‘attorneys’ fees’ and ‘other costs’ and the word ‘reasonable’ necessarily modifies both.

McCulloch, 2015 WL 5634323.

3The billing entries at issue are billed by Mr. Alexander Webb for work relating to reading expert reports
on December 11, 2018, December 12, 2018, January 7, 2019, January 8, 2019, and March 10, 2019.
4For example, on March 12, 2019, Mr. Alexander Webb spent time seeking out medical literature cited in
Dr. Shuman’s supplemental expert report.

                                                     4
               Case 1:17-vv-00236-UNJ Document 78 Filed 02/06/20 Page 5 of 6



Not only must any request for reimbursement of attorneys’ fees be reasonable, so also
must any request for reimbursement of costs.”).

         Petitioners requested a total of $93,691.26 in attorneys’ costs, which consisted of
the filing fee, costs in obtaining medical literature, and expert costs. Petitioners
provided adequate documentation supporting the requested costs and all appears
reasonable in my experience. However, it should be noted that of the two experts
retained in this case, Dr. Shuman billed 181.9 hours at an hourly rate of $400 an hour,
resulting in a total amount of $72,943.75, which is the majority of the requested costs.
Although 181.9 hours billed by Dr. Shuman appears high, I have reviewed his billing
records and did not identify any wholly unreasonable entries. Notably, the two reports
produced by Dr. Shuman in this case involved detailed discussion regarding his review
of multiple histologic autopsy slides as well as numerous photomicrographs that he
generated for presentation in this case.5

      III.      Conclusion

      In light of the above, petitioner’s application for interim attorneys’ fees and costs
is GRANTED with reductions as follows:

    Interim Attorneys’ Fees Requested                                        $81,292.00
    (Reduction of Interim Fees)                                             -($1,360.00)
    Total Interim Attorneys’ Fees Awarded                                    $79,932.00

    Interim Attorneys’ Costs Requested                                      $93,691.26
    Total Interim Attorneys’ Costs Awarded                                  $93,691.26

    Total Interim Attorneys’ Fees and Costs                                $173,623.26

      Accordingly, I award the total of $173,623.26 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Curtis R. Webb, Esq.

             The clerk of the court shall enter judgment in accordance herewith.6

IT IS SO ORDERED.

                                                           s/Daniel T. Horner

5 In a prior case, Dr. Shuman was criticized for engaging in block billing, wherein he billed over 14 hours
in a single a day on brief and vague descriptions. See Sharpe v. Sec’y of Health & Human Servs., No.
14-65V, 2018 WL 3990867 (Fed. Cl. Spec. Mstr. July 6, 2018). Here, Dr. Shuman engaged in similar
block billing. For example, in one instance he billed 16 hours in one single day in a single entry. As
noted in Sharpe, this constitutes disfavored block billing, but the accompanying descriptions here were
sufficiently detailed, such that the hours appear reasonable. However, Dr. Shuman is cautioned against
continuing to rely on block billing.
6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      5
Case 1:17-vv-00236-UNJ Document 78 Filed 02/06/20 Page 6 of 6



                                  Daniel T. Horner
                                  Special Master




                              6
